UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6886



JOHN HILL,

                                                 Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.


                               No. 05-6993



JOHN HILL,

                                                 Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-15-2)


Submitted:     November 22, 2005              Decided:   December 5, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


John Hill, Appellant Pro Se. Josephine Frances Whalen, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           John Hill, a Virginia prisoner, seeks to appeal the

district court’s order adopting the recommendation of a magistrate

judge and dismissing his petition filed under 28 U.S.C. § 2254

(2000).*    An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C.

§   2253(c)(2)    (2000).           A   prisoner    satisfies      this    standard    by

demonstrating         that    reasonable       jurists     would     find    that     his

constitutional        claims    are     debatable    and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record and conclude that Hill has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.     We    also       deny   Hill’s    motions      for    oral    argument    and

appointment      of    counsel.         We   note   that    the    facts     and    legal




      *
      Appeal number 05-6886 represents Hill’s appeal from the
magistrate judge’s recommendation.    That recommendation did not
constitute a final appealable order, however, and hence that appeal
is dismissed as interlocutory. See Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

                                          - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 4 -